Citation Nr: 1701621	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset during his active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable disposition of the actions herein, which is not prejudicial to the Veteran, further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  
Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service, to include machine gunfire, mortar gunfire, and aircraft noise.  Review of his DD Form 214 shows that his military occupational specialty (MOS) while in active service was that of a light weapons infantryman.  The Board finds that the Veteran's report of significant hazardous noise exposure is consistent with the fact and circumstances of his service and concedes that he sustained acoustic trauma during active service.

Service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus while the Veteran was in active service.  Regardless, in his March 2010 claim for service connection, he specifically reported that he started experiencing symptoms of tinnitus in 1967, while in active service.  The Board Veteran is competent to report when he first experienced symptoms of tinnitus and to assert that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in this respect.

At a July 2010 VA audiology evaluation, the Veteran reported the in-service noise exposure described above.  He also reported that his tinnitus began during military service in Vietnam due to noise exposure.  The Veteran reported constant, bilateral tinnitus which he described as a "roaring."  The examiner acknowledged the Veteran's complaint of bilateral constant tinnitus and diagnosed tinnitus.  However, the examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of his military service.  The examiner based this opinion on the lack of evidence in the claims file of any complaints of, or treatment for, tinnitus during the Veteran's active service.  

The Board finds the July 2010 VA opinion to be inadequate for adjudication purposes.  In this regard, the examiner failed to consider the Veteran's report of tinnitus while he was in active service and of persistent symptoms since that time.  As the Veteran's report that his tinnitus began in service and has persisted since that time have been found both competent and credible, failure to consider the statement was in error.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection for tinnitus.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus, and his statements have been found credible.  

The Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not a competent opinion against the claim for tinnitus as it is inconsistent with the other evidence of record.  The Veteran has competently and credibly reported experiencing tinnitus in service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  He has a current diagnosis of tinnitus.  

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for tinnitus is granted.  

REMAND

Regrettably, the Board finds that additional development is required before the remaining claim on appeal is decided.  Specifically, the Veteran asserts that he has a bilateral hearing loss disability as a result of noise exposure sustained in active service.  As noted above, the Board has conceded that the Veteran sustained acoustic trauma while in active service.  Additionally, the Veteran has reported in his March 2010 claim for service connection that he started experiencing symptoms of hearing loss in 1967, during active service.  

At the July 2010 VA audiology evaluation, the Veteran described significant noise exposure during active service.  The examiner also noted the Veteran's statement that he worked in a cannon factory for approximately one year prior to military service and was exposed to noise during that time.  The examiner noted the Veteran's report of hunting for recreation.  Audiological testing at that time revealed that the Veteran did have a bilateral hearing loss disability for VA compensation purposes.  The examiner diagnosed bilateral hearing loss disability.  After examination, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was related to his active service.  The examiner based the opinion on the lack of evidence in the claims file of hearing loss during active service.  

In the December 2012 substantive appeal, the Veteran reported that the July 2010 examiner's note of pre-service occupation as incorrect.  The Veteran stated that he never worked in a "cannon factory" and instead worked in light construction.  The Veteran clarified that, during his light construction work, he was never exposed to noise levels of artillery fire.  The Veteran also clarified that he always wore hearing protection while hunting.  The Veteran further explained that, while on active duty, he was assigned to a mechanized unit and was exposed to 50 caliber fire, artillery fire, and mortar fire.  The Veteran also reported driving small tanks but never being offered hearing protection.

Considering the Veteran's contentions, the Board finds the July 2010 VA opinion to be inadequate.  Specifically, the opinion appears to be based on an inaccurate factual premise and lacks probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative).  Further, the absence of hearing loss for VA purposes at separation is not sufficient to support a negative opinion.  38 C.F.R. § 3.303 (d) (2016); Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Also, the examiner did not account for the fact that the Veteran has denied post-service noise exposure without hearing protection.  As the opinion is inadequate, it cannot serve as the basis of a denial of service connection.  

Accordingly, the Board finds that the Veteran should be afforded a new adequate VA examination to determine the nature and etiology of his bilateral hearing loss disability.  Also, on remand, current treatment records should be identified and obtained before a decision is made with regard to the issue remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file. Any additional treatment records identified by the Veteran should be obtained and associated with his claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file. Inform the Veteran of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of his bilateral hearing loss disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should opine as to whether there is a 50 percent or greater probability that any identified bilateral hearing loss disability is etiologically related to acoustic trauma sustained during the Veteran's active service or had its onset within one year of his separation from active service.  In forming this opinion, the examiner should specifically address the Veteran's significant noise exposure sustained during active service.  The audiologist should also comment on the impact of any post-service noise exposure on the Veteran's current bilateral hearing loss disability.

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for such finding.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA audiology evaluation report and medical opinion comports with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.  
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


